UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7420



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD HARDY,

                                              Defendant - Appellant.


                            No. 05-7584



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD HARDY,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-156; CA-05-880; CA-05-1103)


Submitted:   January 13, 2006             Decided:   February 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Howard Hardy, Appellant Pro Se. Irvin McCreary Allen, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In No. 05-7420, Howard Hardy seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely.     In No. 05-7584, he seeks to appeal the court’s order

dismissing a later-filed § 2255 motion on the ground that it was a

“second or successive” § 2255 motion requiring a certificate of

appealability from this court, which Hardy did not obtain.                   See 28

U.S.C. § 2244 (2000).

            An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner      satisfies     this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d       676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that Hardy has not

made the requisite showing.            Accordingly, we deny certificates of

appealability and dismiss Hardy’s appeals.                 We dispense with oral

argument because the facts and legal contentions are adequately


                                           - 3 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 4 -